Exhibit Equipment Purchase Agreement Between United Mine Services, Inc. (UMS) and Coeur d'Alene Contract Mining LLC (CCM) Effective Date of Agreement: September 30, 2008 UMS agrees to buy the equipment and consumables on the attached list. All items are sold "as is, where is." Purchase price is as follows: 1) $200,000 cash to be paid on or before December 31, 2) UMS agrees to make the remaining payments on the two Dodge Ram pickups. 3) UMS agrees to compensate CCM for any capital gains tax CCM incurs as a result of this sale. The tax shall be calculated by an accountant designated by CCM and may be reviewed by anaccountant so designated by UMS. Signed: United Mine Services, Inc. GREG STEWART Date: 9/30/2008 Greg Stewart, President Coeur d’Alene Contract Mining LLC JEFF LAMBERT Date: 9/30/2008 Jeff Lambert, Owner STEVE IVIE Date: 9/30/2008 Steve Ivie, Owner Equipment List 3 - 12B track inuckers 5 - machines (jacklegs) 5 - Legs 2 - air slushers 2 - slusher buckets 4 - ore cars 1 - air jack hammer 2 - complete prell pots 1 - prell loader Jackleg steel all sizes Split set drivers, Mechanical dolly's Bits (50 to 100) Banders Banding supplies Long hole steel Parts for 83's (machines) Parts for 12b muckers Hoses Connections
